Order denying motion for dismissal of the third cause of action and for judgment on the pleadings reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion the clause contained in the contract in question providing for the cancellation of the contract upon thirty days’ written notice by either party gave the defendant the right to terminate such contract at any time and was not limited to a termination at the end of a yearly period. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.